DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 9/3/2020 has been received and fully considered.  In the response, claim 2 has been canceled and new claims 2-17 have been added.  Therefore, claims 2-17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8-14, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,575,834 to Lindo in view of U.S. Patent Application Publication No. 2003/0060283 to Rowe.
With regard to claim 2, Lindo discloses an apparatus comprising: a display device (e.g., ; at least one processor configured to: render an interior of a casino on the display device (e.g., video display 42 on terminal 40; see column 4, lines 50-61); render streaming images on the display device (e.g., see column 4, lines 24-29, “streaming video”); receive a signal indicating a start of a live roulette game occurring at the certain location within the casino (e.g., see column 4, lines 41-49); transmit and receive commands to a terminal located at the certain location so as to interact with the live roulette game (e.g., see column 5, lines 15-25), in response to receiving close of betting”); 
[claim 3] wherein the at least one processor is further configured to establish network communication with the terminal located at the certain location (e.g., see column 4, lines 24-26, “Internet”);
[claim 4] wherein the signal indicating that no more wagers are permitted is received in response to a roulette wheel beginning to spin (e.g., see column 4, lines 41-49);
[claim 5] wherein the signal indicating the start of the live roulette game occurring is received from a game ball tray (e.g., see column 4, lines 41-49);
[claim 6] wherein a placement of a roulette ball in the game ball tray triggers a transmission of the signal that indicates the start of the live roulette game (e.g., see column 4, lines 41-49);
[claim 8] wherein the signal indicating that no more wagers on the live roulette game are permitted is received from a motion detector that detects movement of a roulette wheel (e.g., see column 4, lines 41-49); and
[claim 9] wherein the signal indicating that no more wagers are permitted is received from a video camera configured to sense a movement of a roulette wheel (e.g., see column 4, lines 41-49).
Lindo fails to expressly disclose render on the display device an icon associated with a certain location within the casino and streaming images in response to detection of a click on the icon.
Rowe teaches rendering on the display device an icon associated with a certain location within the casino and streaming images in response to detection of a click on the icon (e.g., see at least Fig. 1 and paragraph 51; reproduced below)

    PNG
    media_image1.png
    628
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    266
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Lindo with rendering a certain casino location for user clicking as taught by Rowe to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, providing a GUI showing certain locations of a casino increases the realism of the remote gaming experience to increase user enjoyment.  
Claims 10-14, 16, and 17 are made obvious by Lindo and Rowe based on the same analysis set forth above for claims 2-6, 8, and 9, which are very similar in claim scope.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/            Primary Examiner, Art Unit 3715